                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     SCOTT JOHNSON,
                                                                                         Case No.17-cv-03659-NC
                                  11                   Plaintiff,
                                                                                         ORDER TO SHOW CAUSE WHY
                                                 v.
Northern District of California




                                  12                                                     PLAINTIFF FAILED TO FILE
 United States District Court




                                                                                         NOTICES OF PAYMENT FOR
                                  13     ROBINSON OIL CORPORATION,                       SANCTIONS
                                  14                   Defendant.                        Re: Dkt. Nos. 63, 70
                                  15
                                  16          On September 19, 2018 this Court awarded sanctions against Plaintiff Scott Johnson
                                  17   in the amount of $2,250 (Defendant’s expenses of 5 hours at $450 per hour). See Dkt. No.
                                  18   63. On September 25, 2018 this Court again awarded sanctions against Plaintiff Scott
                                  19   Johnson in the amount of $675 (Defendant’s expenses of 1.5 hours at $450 per hour). See
                                  20   Dkt. No. 70. Plaintiff’s counsel Center For Disability Access was ordered in each instance
                                  21   to file a notice of the payment in ECF within 14 days of the order. Those deadlines were
                                  22   October 3, 2018, and October 9, 2018, respectively. Plaintiff’s counsel has filed no notices
                                  23   of payment. Therefore, Plaintiff’s counsel is ORDERED TO SHOW CAUSE why the
                                  24   notices of payment were not timely filed, and to file the notices, by October 16, 2018.
                                  25          In its September 25 order, this Court stated: “Plaintiff’s counsel are admonished for
                                  26   their repeated late filings and disclosures in this case. Plaintiff and his counsel are warned
                                  27   that further violations may result in a more severe sanction under Rule 37.” See Dkt. No.
                                  28   70. Rule 37 allows for the Court to impose sanctions which include the following:
                                       Case No.17-cv-03659-NC
                                          (i)      Directing that the matters embraced in the order or other designated facts be
                                  1                taken as established for the purposes of the action, as the prevailing party
                                                   claims;
                                  2       (ii)     prohibiting the disobedient party from supporting or opposing designated claims
                                                   or defenses, or from introducing designated matters in evidence;
                                  3       (iii)    striking pleadings in whole or in part
                                          (iv)     staying further proceedings until the order is obeyed;
                                  4       (v)      dismissing the action or proceeding in whole or in part;
                                          (vi)     rending default judgment against the disobedient party; or
                                  5       (vii)    treating as contempt of court the failure to obey any order except an order to
                                                   submit to a physical or mental examination.
                                  6
                                  7    See Fed. R. Civ. P. 37(b)(2)(A)(i)–(vii).
                                  8    This Court may impose more severe sanction(s) on Plaintiff and his counsel if further
                                  9    violations, such as repeated late filings, occur in this case. Plaintiff’s counsel are again
                                  10   admonished for their failure to diligently comply with deadlines and orders in this case.
                                  11
                                                 IT IS SO ORDERED.
Northern District of California




                                  12
 United States District Court




                                  13
                                  14   Dated: October 12, 2018                     _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  15                                                     United States Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       Case No.:17-cv-03659-NC                     2
